Title: To Thomas Jefferson from Robert Smith, 9 July 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Depart. July 9th 1806
                        
                        I have had the honor of receiving from you the Communication of nathaniel Cutting Esq in which he has
                            submitted to your consideration the expediency of appointing him to an Office similar to that of “Surveyor General of the
                            Admiralty” in Great Britain—As no such Office has been created by the competent Department of the Government, however
                            sensible we may be of the useful talents of Mr. Cutting he cannot consistently with the provisions of the Constitution of
                            the United States obtain from the Executive any such appointment, and I have further to add that under the existing
                            arrangements of our navy I do not deem it expedient that such an Office be at this time erected—
                  I have the honor to be
                            Sir yr most Ob St.
                        
                            Rt Smith
                            
                        
                    